Title: To Thomas Jefferson from Louis Gex-Oboussier, 7 February 1804
From: Gex-Oboussier, Louis
To: Jefferson, Thomas


               
                  Switzerland in Indiana Territoryle 7e. fevrier 1804.
               
               J’ai l’honneur de transmettre sous ce plis à Votre Excellence une lettre de recommandation à votre adresse dont la famille Reymond a été favorisée par M. Louis Porta; cette famille originaire comme moi du Pays de Vaud et acheminée pour le Kentucky a eut le malheur de perdre Son Chef à Lancaster de Pensylvanie en Août 1802. privée de toutes ressources la Veuve Reymond a dû bounder deux de Ses enfans chés un Sellier de dite Ville, dès lors Son fils ainé a aidé par Son travail à l’entretien du reste de la famille.
               La ruine presque totale du Commerce de la Suisse m’ayant decidé à quitter Vevey que J’habitois, à renoncer à mon état de Négotiant et à passer dans ce Pays pour me rapprocher de mes Compatriotes Dufour; en passant à Lancaster en Juillet dernier la Veuve Reymond Se decidat à m’accompagner et elle se trouve maintenant aupres de moi avec trois de Ses enfans; mes moyens pécuniaires étant tres minimes, je me suis joint à mes amis Dufour et à un autre Vaudois nommé aussi Reymond pour acquérir conjointément 1111. acres de terre in Section No. 15. et fractions No. 22 et 27. situé sur Indian Creek et la riviere de l’ohio à 8. mille en sus de l’embouchure du Kentucky-river, ma famille composée de mon Epouse et de 6. enfans doit m’y Suivre dans le courant de cette année et jusques allors la Veuve Reymond et ses trois enfans resteront aupres de moi et m’aideront au défrichement que j’ai commencé.
               Je prens la liberté de me recommander ainsi que cette famille à la haute protection de Votre Excellence; nous nous proposons de cultiver ici la Vigne comme nos Compatriotes Dufour, S’il étoit possible que nous pussions jouir de la meme faveur qui leur a été accordée par le Congrés. Votre Excellence peut compter Sur les efforts que nous ne cesserons de faire pour la mériter.
               Je prie Votre Excellence d’excuser ma démarche et d’agréer l’hommage de la respectueuse Consideration de Son très humble & très obeissant Serviteur.
               
                  L. Gex-Oboussier
               
             
               Editors’ Translation
               
                  
                     Switzerland, in Indiana Territory7 Feb. 1804
                  
                  I have the honor of transmitting to your excellency a letter of recommendation that Mr. Louis Portas graciously wrote on behalf of the Reymonds. This family, originally from Vaud like me, and heading toward Kentucky, had the misfortune of Mr. Reymond’s death in Lancaster, Pennsylvania, in 1802. Left with no resources, his widow was obliged to apprentice two of her children to a saddlemaker. Since then her eldest son has been working to help support the rest of the family.
                  After the almost complete collapse of Swiss commerce I left Vevey, where I lived, gave up my business as a trader, and came to this country to join my compatriots, the Dufours. When I traveled through Lancaster last July, Mrs. Reymond decided to accompany me here. She is now with me, as are three of her children. Given my limited financial resources, I went into partnership with my friends the Dufours and another person from Vaud, who is also named Reymond. Collectively we purchased 1,111 acres of land in section 15 and parts of sections 22 and 27, on Indian Creek and the Ohio River, eight miles below the mouth of the Kentucky River. My wife and six children are arriving later this year. Until then, Mrs. Reymond and her three children are staying with me and helping clear the land.
                  I take the liberty of asking your excellency’s protection for me and for the Reymond family. We plan to grow vines here as our Swiss compatriots, the Dufours, do. If we could benefit from the same privileges Congress granted them, your excellency could be assured that we would work diligently to deserve your favor.
                  I beg your excellency to forgive me for approaching you and to accept this sign of respectful esteem from his very humble and obedient servant.
                  
                     L. Gex-Oboussier
                  
               
            